Citation Nr: 1605381	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a testicle condition.

4.  Entitlement to service connection for a right leg laceration. 

5.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 16, 2013, and in excess of 70 percent thereafter.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2015 rating decision, the RO increased the Veteran's rating for PTSD from 30 to 70 percent effective September 16, 2013.

As reflected in December 2015 correspondence from the Veteran's attorney, the Veteran is seeking a TDIU in connection with his increased rating claim on appeal.  Thus, the matter of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither bilateral hearing loss nor tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.

2.  No testicle condition or right leg laceration was incurred during service or is related to service in any other way.  

3.  Prior to September 16, 2013, the Veteran's PTSD approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); thereafter, it has approximated no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a testicle condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a right leg laceration have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for a rating in excess of 30 percent prior to September 16, 2013, and in excess of 70 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided with the Veteran's March 2012 application for benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained in connection with the claims.  Also, the Veteran was provided VA examinations of his claimed PTSD, hearing loss, and tinnitus in May and April 2012.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA examinations were not obtained in connection with the service connection claims for a testicle condition and a right leg laceration.  As discussed below, the evidence does not indicate that any current testicle or right leg laceration disorder may be associated with any established in-service event, injury, or disease, and there is no evidence that would otherwise warrant obtaining a medical nexus opinion.  See 38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A pre-existing injury or disease noted on entry into service will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Hearing loss and tinnitus

As reflected in an April 2012 VA examination report, the Veteran has a current hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385.  During that examination, regarding his claimed tinnitus, the Veteran did not describe any specific onset or attribute such tinnitus to any specific event, and reported that it was infrequent (two to three times per month) with onset of approximately 12 to 15 years prior.  After reviewing the record and interviewing and examining the Veteran, the VA examiner opined that the Veteran's hearing loss disability did not begin during and was not caused by service and that, while service treatment records reflected a left ear hearing loss noted on entry into service, such preexisting hearing loss was not aggravated beyond its normal progression in service; the examiner clarified this point in an April 2012 addendum to the report.  The examiner explained that the Veteran's audiometry scores at induction examination in 1969 showed normal right ear hearing and a high frequency hearing loss in the left ear, but that audiometry at separation showed hearing completely within normal limits bilaterally.  The examiner stated that comparison of the examinations showed that there was no significant shift or worsening at any frequency in either ear from induction to separation and that, in fact, the left ear thresholds were considerably improved.  The examiner acknowledged in-service noise exposure as a result of "combat service," but stated that the Veteran's hearing did not appear to have worsened in service based on his service examinations.

The examiner also opined that the Veteran's tinnitus was unlikely to be related to in-service noise exposure.  The examiner noted that the Veteran reported the onset of tinnitus as 12 to 15 years prior, which was 25 years or so following separation.  The examiner further cited medical literature stating that, as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases, and that a complete understanding of the mechanisms by which tinnitus was generated was needed before the existence of delayed onset of noise-induced tinnitus could be confirmed or rejected.  The examiner stated that such literature implied that the probability of tinnitus being
related to noise exposure decreased the greater the time of onset is removed from the time of the noise exposure, and noted that most audiologists had generally used the rule-of-thumb of one to two years as the cutoff; thus, if a Veteran reports onset of tinnitus after this time frame, it becomes less likely that such tinnitus is due to noise exposure in the service.

The Board finds the VA examiner's opinions to be persuasive in this case.  The examiner had appropriate expertise, reviewed the record, and provided clear explanations for her opinions, the bases of which are consistent with the evidence of record.  Service treatment records reflect that on September 1969 examination for entry to service, audiometry testing showed that auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were respectively 5, 5, 10, 0 and 0 on the right; and 10, 15, 15, 15, and 55 on the left.  At that time, defective hearing was noted.  They also reflect that on June 1971 examination for separation from service, audiometry testing showed that auditory thresholds at every level were 0.  They reflect no further findings or complaints related to hearing loss or hearting problems.  In this regard, also, as the Veteran's hearing was not shown to have worsened in service, the presumption of aggravation under 38 U.S.C. § 1153 and 38 C.F.R. § 3.306(a) is not applicable here.  

Also, the examiner acknowledged that the Veteran had in-service noise exposure as a result of "combat service"; the Veteran's service records reflect that he served as a petroleum storage specialist and wheeled vehicle mechanic in the Republic of Vietnam, and was likely exposed to loud noise in service.  However, the examiner nonetheless determined that, in light of the medical documentation, his current hearing loss was not the result of such in-service noise exposure.  

Likewise, the VA examiner adequately explained why the Veteran's current, infrequent tinnitus, occurring two to three times per month, was unlikely to have been related to service, based on the Veteran's own report of onset more than 25 years after service, and citing medical literature explaining how onset of such a delayed period from service weighed against the likelihood of his current tinnitus being related to such service.

Furthermore, there is no competent and probative evidence, such as a medical opinion, suggesting that the Veteran's current hearing loss or tinnitus is related to service, any documentation of hearing loss post-service prior to the Veteran's March 2012 claim for service connection benefits, or any explanation, assertion, or supporting evidence from the Veteran as to how or why his hearing loss and tinnitus occurring decades after his separation from service are related to such service. 

Finally, as the record does not reflect that a hearing loss or tinnitus disability developed within one year of the Veteran's separation from service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 or 3.309(a) for chronic diseases are not applicable here.  

Therefore, the evidence weighs against a finding that either bilateral hearing loss or tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  

B.  Testicle condition and right leg laceration

In his March 2012 claim for benefits, the Veteran claimed service connection for "testicle condition" and "laceration on [right] leg."  However, the record does not reflect that either such condition is related to service.

March 2012 VA treatment records reflect that the Veteran reported some penile deformity related to left testicular surgery in 1971 for a benign growth and that, on physical examination, the Veteran had notable left hemiscrotum postsurgical scarring.  However, the vague assertion by the Veteran that he underwent testicular surgery in 1971 is the only indication that such testicular surgery occurred in service or was otherwise related to service.  Service treatment records contain no findings or indication of any left testicular surgery or related treatment or findings, which would be expected to have been documented had such surgery occurred.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  On June 1971 separation examination, the Veteran was noted to have had a normal clinical examination of the genitourinary system, with no testicular surgery or residuals of such noted.  

As for the Veteran's claim for "laceration on [right] leg," VA treatment records from June 2005 to June 2014 reflect no complaints, findings, or treatment related to any such condition, and the Veteran has provided no explanation as to the nature of this condition or its relationship to service.  Service treatment records, moreover, reflect no findings or complaints related to any right leg laceration, and on June 1971 separation examination, the Veteran was noted to have had a normal clinical examination of the lower extremities, with no laceration noted; on examination of identifying body marks, scars, and tattoos, the Veteran was found only to have had a right arm tattoo, and on examination of the skin he was noted to have only had tinea versicolor. 

Therefore, the evidence weighs against a finding that any testicle condition or right leg laceration either began during service or is related to service in any other way.  Accordingly, service connection for a testicle condition and right leg laceration must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In this case, on May 2012 VA PTSD examination, the Veteran reported that he married when he was 18 years-old and had two children before divorcing in 1969, was married to his second wife for 18 years and had one daughter before divorcing, and was married to his third wife for 9 years.  He reported dating occasionally, but nothing steady.  The Veteran reported good relationships with his three children, having friends, continuing to be social, and enjoying the company of others.  He reported enjoying working on classic cars, and that he used to enjoy fishing and going to the movies but had done neither in over 20 years.

The Veteran reported retiring in 2010 after working as a heavy equipment operator; he denied any pervasive difficulties in his post-military career.  It was noted that there was no relevant mental health history, to include prescribed medications.

The Veteran's psychiatric symptoms were noted to be chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and obsessional rituals which interfere with routine activities.  In this regard, the Veteran reported hypervigilance with sitting with his back to the wall if he could, flashbacks when encountering the smell of diesel fuel or the sound of emergency sirens, thunder, or sudden loud noises, and nightmares regularly from which he sometimes woke in a cold sweat with increased heart rate, where he fought, talked, tossed, and turned in his sleep.  He reported avoiding conversations about Vietnam as well as war movies.  He also reported being emotionally numb and that he did not laugh and felt like he was not as happy as before.  He further reported compulsive hand-washing.

After reviewing the record and interviewing and examining the Veteran, the examiner diagnosed PTSD with a global assessment of functioning (GAF) score of 65, which was noted to have been based on his three failed marriages and the overall severity of symptoms.  The examiner opined that the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A September 16, 2013, private PTSD assessment reflects that the Veteran remarked that he has been divorced three times and was not in a current relationship, that he had three adult children that lived independently, and that his greatest support system was his sister.  It was noted that the Veteran stated that he did not have a high school diploma or GED, had attended brick mason school and had spent his post military career doing factory work, that his longest position was for five years with a company, and that he was currently self-employed and tried to work 10 hours a week.  He reported currently taking sleeping pills, and denied any legal or behavioral history at the time.  

The Veteran's psychiatric symptoms were noted to be depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names directions or recent events; impairment of short and long term memory for example retention of only highly learned material while forgetting to complete tasks, names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances including work or a work-like setting; inability to establish and maintain effective relationships; and persistent delusions or hallucinations.  

The examiner noted that the Veteran detailed great on-going difficulty with his symptom pattern and remarked that his symptom pattern had escalated and he had difficulty functioning with day to day life.  On mental status examination interview, the Veteran's attention was noted to be poor and concentration appeared variable.  He complained of increased trouble with memory difficulties and being forgetful about remembering basic information.  The Veteran's speech flow was normal, thought content was appropriate for the circumstances for that day, and organization of thought was goal-directed, although the Veteran reported active hallucinations.  His capacity for abstraction appeared poor, judgment was average, mood was anxious, and nervous, and affect was restricted.  The Veteran reported that he felt anxious, and depressed, and on that day endorsed symptomology of PTSD, as he was vague with response, suspicious, and seemed rather vigilant when speaking with the examiner.  It was noted that he seemed cautious of this important interaction that day, and that he was insecure and unsure or himself over the course of the social interaction.

The examiner determined that the Veteran was able to manage finances, and that, in fact, he stated that he paid his bills by phone.

The examiner assessed the Veteran as having a level of occupational and social impairment of that with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The assigned GAF score was 50.

The examiner stated that the Veteran lived a dependent, isolated life, and that he stated that he lived alone and depended on his sister for most activities of daily living.  The Veteran remarked when doing food shopping he only went during off hours to avoid others.  Regarding household chores, he stated that his sister handled the laundry and other chores for him.  The examiner stated that the Veteran's GAF score could be listed as 50, as his PTSD and social impairment were physically and emotionally debilitating, and that this GAF score range typically represented serious impairment in social or occupational functioning.  The examiner stated that, on review the Veteran's file, he may be offered a significant impairment rating of 70 percent from the VA due to these occupational and social impairments, and that his GAF score of 50 related back to his original claim date of March 13, 2013.  The examiner stated that this GAF score could be noted as a lower score based on his inability to maintain positive relationships.  It was noted that the Veteran denied suicidal or homicidal ideation on that day, but also remarked that he had active auditory hallucinations, struggled with memory difficulties on serial 7's and serial 3's, and complained of increased difficulty when trying to remember basic information.  The examiner stated that the Veteran could not sustain the stress from a typical competitive work environment and could not expect to continue to engage in gainful activity secondary to his severe level of impairment connected to service-related PTSD.  The examiner stated that, specifically, the Veteran may be a candidate for 70 percent impairment rating due to his near continuous troubling PTSD symptom pattern, poor social skills, and difficulty in adapting to stressful circumstances.  The examiner also noted that, additionally, his inability to maintain effective relationships at home or in the workplace also indicated that he struggled with a severe impairment.

An April 2014 VA psychiatry consult note and treatment record reflect that the Veteran reported longstanding PTSD symptoms and no prior treatment, and denied depression, but complained of nightmares.  The Veteran described his mood as irritable, with some depression most days, and denied outbursts or crying spells.  He reported that he tried to keep busy to avoid negative preoccupations, and worked part-time in maintenance.  He denied assaultive or destructive behaviors.  He reported having some days with decreased energy attributed to his poor sleep pattern, and having nightmares occurring one to two times per month to two to three times weekly, which were sometimes violent.  He did not complain of restlessness or anxiety, and denied mania, psychosis, and impulsive or erratic behaviors.  He endorsed poor hearing and possible tinnitus, and sometimes hearing his name called but no one there.  He endorsed hyperalertness, but did not describe hypervigilance.  He denied visual hallucinations and suicidal or homicidal ideation, had no history of suicide attempt, and tolerated simple errands.  It was noted that he worked part-time in maintenance. 

On mental status examination, the Veteran looked his stated age, with fair personal hygiene and grooming, and was cooperative.  Eye contact was good, and there was no psychomotor agitation or retardation noted.  He was fully oriented and alert, and memory was intact for immediate and recent, and poor for remote with 0/3 recall at 5 minutes.  His concentration was poor, with little to no effort offered in spelling MONEY backwards, abstract thinking was good, and speech was clear with normal rate, volume, and rhythm.  Mood was dysphoric, affect constricted, thought process logical, and thought content average.  There were no delusions or auditory or visual hallucinations, and no suicidal, homicidal, or assaultive ideation.  He did not appear to respond to internal stimuli.  Insight was limited, judgment was intact, and impulse control was good.  Suicide risk was determined to be very low, and therefore no current intervention was warranted.  It was noted that the Veteran presented alone, and that he maintained his appointment out of obligation for scheduling, but had little interest in services.  He endorsed a functional lifestyle, expressed himself clearly, and engaged well.  There was noted to be concern for memory, but it was noted that mental status examination was limited by limited effort.  There was no mania, psychosis, or suicidality, and it was noted that the Veteran appeared to manage PTSD symptoms appropriately, and that there were no immediate concerns.

A June 2014 VA psychiatry outpatient note reflects that the Veteran presented for follow-up of PTSD, described his mood as stable since his last visit, and denied acute emotional complaints.  He endorsed acceptance and satisfaction with his current lifestyle, reported keeping himself busy at home, and denied crying spells or outbursts.  He described a fairly isolated lifestyle, denied mania or psychosis, and reported a generally fair sleep pattern, with difficulty sleeping a couple of times monthly.  He denied suicidal or homicidal ideation, and denied interest in maintaining regular services.  Mental health medications were reviewed with the Veteran, but he declined new medicine trials as he felt stable, with no acute concerns.  It was noted that he took home a supply of trazodone 25-50 milligrams from a past prescription used one to two times monthly.  He reported that trazodone caused some daytime drowsiness, but preferred to maintain simple use.  

Mental status examination revealed a male who appeared calm, pleasant, well-developed, well-nourished, with euthymic mood and flat affect, and in no acute distress.  He appeared his stated age and in fair physical health, was dressed appropriately, and speech was of normal rate, rhythm, and volume.  Cognition was intact, and the Veteran maintained eye contact.  He denied suicidal or homicidal ideation, and had no current evidence of psychosis, good insight, and intact judgment.  No abnormal movement or tremors were noted.  It was noted that the Veteran presented as emotionally stable although with a flat presentation, responded to questions appropriately, and was in no apparent distress. 

The Veteran also submitted a report from a Vocational Consultant, dated in November 2015, which gives the opinion, in essence, that, based on the May 2012 VA examination report, and particularly based on the September 2013 examination report, the Veteran would be precluded from performing work at a substantial gainful level due to the severity of his PTSD, primarily based on the assessment that the Veteran's PTSD would cause too many absences and time off for employment to be sustained.

In this case, neither an initial rating for PTSD in excess of 30 percent prior to September 16, 2013, or in excess of 70 percent thereafter, is warranted.

The most probative evidence of the Veteran's level of disability due to PTSD prior to September 16, 2013, is the May 2012 VA examination, which is the only medical evidence of such dated during that period.  Such evidence reflects PTSD symptoms of chronic sleep impairment, including nightmares, mild memory loss, hypervigilance, and flashbacks, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  While the Veteran reported emotional numbness and not feeling as happy as he used to, he reported good relationships with his three children, having friends, continuing to be social, and enjoying the company of others.  He also reported retiring in 2010 after working as a heavy equipment operator, with no pervasive difficulties in his post-military career.  He was assigned a GAF score of 65; GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  

Such symptom severity and resulting occupational and social impairment more closely approximate the criteria for a 30 percent rating for PTSD under DC 9411 than those for any higher rating.

The Veteran was also noted on that examination to have the symptom of "obsessional rituals which interfere with routine activities," and this symptom is listed under the criteria for a 70 percent rating under DC 9411.  However, the only such "obsessional ritual" reported by the Veteran was "compulsive hand-washing."  The Board does not find this symptom to substantially change the Veteran's overall disability such that it approximates a rating greater than 30 percent; rather, such symptom is of a similar severity level as symptoms contemplated in a 30 percent rating such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Moreover, even considering this symptom, the Veteran's overall disability picture during this period overwhelmingly still most closely approximates the criteria for a 30 percent rating for the reasons listed above.

The Board notes the private PTSD assessment, dated September 16, 2013, the date on which the Veteran's 70 percent rating for PTSD is effective.  Even considering the symptoms or functional impairment reflected in that examination report, the weight of the evidence as a whole reflects that no rating in excess of 30 percent for PTSD prior to that date is warranted.  

The Board finds the September 16, 2013, report, which reflects considerably more severe symptoms and functional impairment than those reflected in the March 2012 VA examination report, to be of less probative value in determining the level of such disability than the May 2012 VA report, at least with respect to the period prior to September 16, 2013.  

Initially, at the time of the September 16, 2013, examination, the Veteran reported that his "symptom pattern had escalated," which indicates a reported worsening of symptomatology.  Again, the May 2012 VA examination report is the only medical evidence of the Veteran's PTSD disability level dated prior to September 16, 2103.  

Furthermore, the Board finds the Veteran's reports of significantly more severe symptoms and impairment on the September 2013 examination, and the resulting assessments of the examiner, to be less credible and probative than his reported symptoms and impairment in May 2012 resulting in the assessments of the VA examiner.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

In this case, following the May 2012 VA examination, the Veteran was granted service connection for PTSD with a rating of 30 percent in a June 2012 rating decision, which informed the Veteran of the symptoms on which his rating was being based, as well as the symptoms required for a higher rating.  The Veteran subsequently submitted the September 2013 examination report reflecting that he reported psychiatric symptoms and functional impairment of drastically increased severity compared to those previously reported on May 2012 VA examination.  The Board finds this subsequent September 2013 examination report, specifically obtained for purpose of receiving a higher disability rating, to be of diminished probative value in reflecting the Veteran's disability level prior to September 16, 2013, relative to the initial May 2012 VA examination report, given these circumstances.

Moreover, as discussed below, such findings of increased symptomology and functional impairment in the September 16, 2013, report are not adequately supported or explained, particularly in the context of the record as a whole, including the March 2012 VA examination and subsequent April and June 2014 VA treatment records less than a year later.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (finding that a Board decision properly assigned more probative value to a hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

The September 16, 2013, report indicates severe impairment of short and long term memory, for example retention of only highly learned material while forgetting to complete tasks, names of close relatives, own occupation, or own name.  Such severe memory loss is not explained any further other than a notation that the Veteran complained of increased trouble with memory difficulties and being forgetful about remembering basic information, with no examples given, and that the Veteran struggled with memory difficulties on serial 7's and serial 3's.  Additionally, despite this finding, the examiner explicitly determined that the Veteran was able to manage his finances, and that in fact he stated that he paid his bills by phone, without addressing any impact of such reported severe memory loss on these functions.  Also, while on April 2014 VA psychiatry consult, it was noted that memory was intact for immediate and recent, and poor for remote with 0/3 recall at 5 minutes and poor concentration; however, while there was noted to be concern for memory, it was also noted that mental status examination reflected limited effort, with the Veteran noted to have put little to no effort into such testing.  Given the lack of clarification or explanation of the severity level of memory noted on the September 16, 2013, assessment, the disparity between the information noted on that assessment and the March 2012 VA examination, and the Veteran's noted lack of effort in performing mental health testing such as memory testing, the Board finds such memory loss assessment on September 2013 examination to lack probative value.

Also, in the September 2013 examination report, "persistent delusions or hallucinations" were noted, as the Veteran "remarked that he had active auditory hallucinations"; there is no description, elaboration, or explanation as to what any such hallucinations were, or what their nature might be, despite the seemingly severe nature of the symptom.  The Board notes that in April 2014, the Veteran also gave a vague report of sometimes hearing his name called but no one being there.  However, on examination at that time and in June 2014, the Veteran was noted not to have had any delusions or auditory or visual hallucinations, and no mania or psychosis.  The Board thus finds that the Veteran's vague report of hearing voices lacks credibility, particularly in light of the Board's general finding of exaggerated symptoms following the June 2012 rating decision for the purposes of receiving higher compensation, and that the vaguely identified finding of persistent delusions or hallucinations on September 2013 examination lacks probative value.

Regarding the September 2013 examiner's notation of the symptoms of inability to establish and maintain effective relationships, the examiner noted that the Veteran's GAF score of 50 was based on his inability to maintain positive relationships.  However, in the same report, the examiner stated that Veteran's sister was his greatest support system and that he depended on her, which indicates at least some ability to maintain an effective and positive relationship; the examiner did not explain this disparity.  Also, again, on May 2012 VA examination, the Veteran reported dating occasionally, having good relationships with his three children, having friends, continuing to be social, and enjoying the company of others.  Despite the September 2013 examiner's assertion of reviewing the record, the examiner did not address or explain her assessment in light of this portion of the May 2012 VA examination, which clearly conflicts with this assessment, even though the May 2012 VA examination report was the only previous mental health assessment of record.  

Likewise, while the examiner determined that the Veteran could not sustain the stress from a typical competitive work environment and could not expect to continue to engage in gainful activity secondary to his severe level of impairment from PTSD, she did not address the Veteran's report on May 2012 VA examination of retiring in 2010 after working as a heavy equipment operator, and denying any pervasive difficulties in his post-military career.  The examiner also did not explain the opinion in the context of the Veteran's own report that he was currently self-employed part-time; in this regard, also, the Veteran further reported in April 2014 that he tried to keep busy and worked part time in maintenance.  While the Veteran described only part-time work, the fact that he engaged in gainful work weighs against the September 2013 examiner's assessment that he was not able to engage in any gainful activity secondary to his severe level of impairment; in this regard, the Board notes that the issue of entitlement to a TDIU-which depends on whether the Veteran is unable to secure or follow a substantially gainful occupation-is being remanded and is not addressed in this decision.  Moreover, again, the September 2013 examiner's assessment of the Veteran's ability to work was based on what the Board finds to be an inaccurate assessment of the severity of his PTSD symptomatology, at least as it pertains to the period prior to September 16, 2013; thus, the Board finds such assessment lacks probative value, insofar that it pertains to that period.

The Board also notes the symptom of near-continuous panic or depression affecting the ability to function independently appropriately and effectively.  However, the Veteran has not reported panic attacks, and any report of "near-continuous" depression is not consistent with the rest of the medical record.  In the May 2012 VA examination report it was indicated that the Veteran did not have the PTSD symptoms of depressed mood or panic attacks, and the April 2014 VA treatment note indicates that the Veteran reported with "some depression most days," though none at the time; in this regard, depressed mood is a symptom explicitly contemplated under the criteria for a 30 percent rating under DC 9411.

Moreover, while the September 2013 VA examiner went on to state that the Veteran lived a dependent, isolated life, and that the Veteran stated that he lived alone and depended on his sister for most activities of daily living, in April 2014 the Veteran reported that he tried to keep busy and worked part-time in maintenance, endorsed an isolated but functional lifestyle, expressed himself clearly, engaged well, and appeared to manage PTSD symptoms appropriately, and that there were no immediate concerns.  Likewise, in June 2014, the Veteran described his mood as stable since his last visit, denied acute emotional complaints, endorsed acceptance and satisfaction with his current lifestyle, reported keeping himself busy at home, denied crying spells or outbursts, and declined new medicine trials as he felt stable, with no acute concerns; it was noted that the Veteran presented as emotionally stable and was in no apparent distress.  Such VA treatment notes conflict with the September 2013 examiner's assessment of the Veteran being dependent on others for most activities of daily living with impaired ability to function independently, appropriately, and effectively due to his PTSD symptoms, as do the earlier findings of the May 2012 VA examiner reflecting generally satisfactory functioning.

The Board further notes the September 2013 VA examiner's assessment of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood, and assigned GAF score of 50; GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  In this regard, the examiner stated that the Veteran's inability to maintain effective relationships at home or in the workplace indicated that he struggled with a severe impairment.  The examiner also stated that the Veteran's GAF score could be listed as 50 because his PTSD and social impairment were physically and emotionally debilitating and based on his inability to maintain positive relationships, that this GAF score range typically represented serious impairment in social or occupational functioning, and that his GAF score of 50 related back to his original claim date of March 13, 2013.

However, as discussed in detail above, the Board finds the reported severity and nature of the symptoms described by the September 2013 VA examiner, as well as the examiner's assessment of the Veteran's level of occupational and social functioning, including the assessment that he was unable to maintain effective relationships, to be of significantly diminished probative value.  Thus, the Board finds the examiner's resulting impression of the Veteran's corresponding level of occupational and social impairment and assigned GAF score, based on these assessments, also not to be persuasive insofar as it speaks to the Veteran's level of disability prior to September 16, 2013.  Moreover, the examiner provided no explanation as to how or why the Veteran's GAF score of 50 related back to his original claim date of March 13, 2013, particularly, again, given the conflicting evidence provided in the May 2012 VA examination report, which was the only previous mental health assessment of record, and which the September 2013 examiner ostensibly reviewed but did not address.

The Board notes other symptoms noted in the September 2013 PTSD assessment, including difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, disturbances of motivation and mood, and flattened affect.  

Initially, the May 2012 VA examination report, which the Board finds more probative on the question of the Veteran's PTSD disability level prior to September 16, 2013, for the reasons discussed above, specifically indicates that such symptoms were not symptoms of the Veteran's PTSD.

Furthermore, to the extent that the Veteran had any difficulty in establishing and maintaining effective relationships during the period in question, the Board notes that "social impairment" is also contemplated in the criteria for a 30 percent rating under DC 9411.  Again, on May 2012 VA examination, the Veteran reported dating occasionally, but nothing steady, having good relationships with his three children, having friends, continuing to be social, and enjoying the company of others.  Even if the Veteran was shown to have some degree of difficulty with relationships, given the evidence as a whole, for the period prior to September 16, 2013, such symptomology was not of the general nature and severity of the symptoms contemplated in the criteria for a 50 percent rating or greater, and well within those contemplated in the 30 percent rating.

Likewise, even if he was shown to have some degree of difficulty adapting to stressful circumstances such as a work-like setting, and some disturbance of motivation and mood, the criteria for a 30 percent rating under DC 9411 contemplates occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as well as such symptomatology as suspiciousness, occasional panic attacks, anxiety, and depressed mood.  To the extent that mood or motivation problems or difficulty with stressful situations was shown, the Board finds that the severity of such symptomology, for the period prior to September 16, 2013, most closely approximates that contemplated in a 30 percent rating under DC 9411, given the Veteran's symptomology as a whole during that period, as discussed above.  

Furthermore, regarding the finding of flattened affect in September 2013, the Board notes that flattened affect was also noted in on June 2014 VA treatment.  However, at the time of such treatment, the Veteran had been in receipt of a 70 percent rating for approximately nine months, and, again, flattened affect was specifically indicated not to be a symptom on May 2012 VA examination.  Also, even considering this symptom, the Board would nonetheless find the Veteran's disability picture, considered in its entirety prior to September 16, 2013, to most closely approximate the criteria for a 30 percent rating under DC 9411 for the reasons discussed extensively above.  

Thus, the Board finds that, prior to September 16, 2013, the Veteran's PTSD more closely approximated the criteria for a 30 percent rating under DC 9411 than those for a 70 percent rating.

The Board also finds that at no point has the Veteran's PTSD approximated the criteria for a 100 percent rating.  The record has never reflected what could be considered total occupational and social impairment; in this regard, again, the Veteran has been shown to have been performing at least part-time work and to have had at least some positive relationships.  Moreover, his symptomatology has not been close to nature and severity of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation, and memory loss for names of close relatives, own occupation, or own name.  Again, while some memory loss was noted, such memory loss was not shown to be of the level of forgetting names of close relatives or the Veteran's own name.  Also, again, while the Veteran asserted the auditory hallucination of sometimes hearing his name called but no one being there, as noted above, the Board finds such report not to be credible; even if the Board did find it to be credible, it would not find such symptom, given the Veteran's disability picture as a whole, to most closely approximate the criteria for a 100 percent rating.  In this regard, again, the Board notes that the Veteran has repeatedly been noted not to have any mania or psychosis.

The Board notes the November 2015 Vocational Consultant's report.  However, the opinion contained in the report regards the number of absences the Veteran would incur in an occupation as a result of his level of disability, as shown in the medical records discussed in detail above, rather than providing any assessment of the Veteran's disability level itself.  Thus, while possibly relevant to the issue of a TDIU being remanded, the report does not change the Board's findings regarding the ratings on appeal.

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the Veteran's difficulties caused by his PTSD, as discussed in detail above, including the nature and severity of his symptoms and resulting occupational and social impairment, both prior to and beginning September 16, 2013.  However, such symptoms and impairment are adequately contemplated in the applicable criteria for each rating assigned, during their respective periods in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's PTSD, at no point, has reflected factors that can be considered to constitute an unusual or exceptional disability picture, given the level of disability contemplated in his 30 percent and 70 percent ratings.  

Accordingly, neither an initial compensable rating for PTSD greater than 30 percent prior to September 16, 2013, nor a rating greater than 70 percent thereafter, is warranted, and there is no basis for any further staged rating of such disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a testicle condition is denied.

Service connection for a right leg laceration is denied. 

An initial rating for PTSD in excess of 30 percent prior to September 16, 2013, and in excess of 70 percent thereafter, is denied.



REMAND

In a December 2015 statement, the Veteran's attorney argued that he was entitled to a TDIU based on his service-connected PTSD.  He also submitted a November 2015 Vocational Consultant report reflecting the opinion that the Veteran would be precluded from performing work at a substantial gainful level due to the severity of his PTSD, primarily because it would cause too many absences and time off for employment to be sustained.  The TDIU issue has not been developed, to include provision of notice or solicitation of employment information, or explicitly adjudicated by the AOJ.  In this regard, the record is unclear as to the Veteran's employment status; in May 2012 he reported retiring in 2010, but, as reflected in an April 2014 VA note, he has also reported working at least part time. 

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, including providing proper notice and claims forms to the Veteran, readjudicate the claim of entitlement to a TDIU.  If the benefit sought is denied, provide a supplemental statement of the case to the Veteran. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


